Opimos by
Rice, P. J.,
The recital of the general object of the legislature in passing an enactment, whether contained in a preamble or in the body of the act or section, may legitimately be consulted as an aid in solving any ambiguity, in fixing the meaning of the words which may have more than one, and in keeping the act within its real scope, whenever the enacting part is in any of these respects open to doubt. It is to be borne in mind, however, that the evil recited is but the motive for legislation, and a recital of some of the inconveniences which led to it does not necessarily exclude others for which a remedy is given. Hence, the true doctrine seems to be, “ If on a review of the whole act a wider intention than that expressed in the preamble appears to be the real one, effect is to be given to it notwithstanding the less extensive import of the preamble: ” Doe v. Brandling, 7 B. & C. 643, 660; Endlich on Interpretation of Statutes, secs. 62, 64. One of the objects of the legislation under consideration was “for the more effectual preventing of vexatious removals and frivolous appeals,” but the enacting part does not confine *218the power of the court to award costs and charges to such cases only but extends it to “ every appeal.” The only limitations of the power are that the costs and charges shall be “just and reasonable,” and the determination of this is left to the sound discretion of the court of quarter sessions: Perry v. Chillisquaque, 110 Pa. 153. So far as this power is concerned, costs and charges are put in the same category, and a finding that the appeal was frivolous or the removal vexatious is no more an essential condition precedent to a valid order awarding charges than for an order awarding costs. It is not claimed that the court, in every case, must award the winning party an attorney fee, nor that such order must be made in every case where costs are allowed; but the term “ charges ” includes something more than costs technically so-called: Bouvier’s L. Diet., and under some circumstances, of which the court of quarter sessions is primarily to judge, may include a reasonable allowance for necessary professional services. If the court of quarter sessions has not exceeded its power or abused the discretion vested in it, and has proceeded in the manner prescribed by law its judgment in discretionary matters like this will not be set aside, and that of the appellate court substituted.
Decree affirmed and appeal dismissed at costs of appellants.